Jenks, J.
(concurring in the dissent of Woodward, J.) :
I concur in the dissent of Woodward, J., whose discussion leaves little to be said. The casualty was not due to miscalculation; but to inattention, and the question involved is not that of a mistake in •calculation based upon the relative speeds of traveler and of car, but as to the act of the traveler in stepping onto the track of the ear when that car was almost upon him. The plaintiff was bound to establish the exercise of some care. (Pinder v. Brooklyn Heights R. R. Co., 173 N. Y. 519.) If plaintiff’s intestate, as he was about to step on the track, had seen the car then almost upon him, he could not assume that it would lessen its speed in accord with any general custom, for it had passed over the crossing, or that if he continued on his way and if the motorman thereupon used every means to arrest the car a collision would thereby be averted. If he saw the car at this moment, he was careless in walking onto its track. If he did not see it under the circumstances, he was equally careless. (Strickland v. N. Y. C. & H. R. R. R. Co., 88 App. Div. 367; Little v. Third Avenue R. R. Co., 83 id. 330; Jackson v. *456Union Railway Co., 77 id. 161; Lynch v. Third Avenue R. R. Co., 88 id.. 604; Thompson v. Metropolitan Street R. Co., 89 id. 10; Daniels v. S. I. R. T. Co., 125 N. Y. 407. See, too, the cases cited by Judge Seymour D. Thompson in his Commentaries on the Law of Negligence, vol. 2, § 1461.)
, The learned counsel for the appellant would discriminate the Punder Case (supra), in that there was no feature of a crosswalk in it, and that it appeared that the street was wholly unimproved. And he points to the subsequent affirmance of Stevens v. Union Railway Co. (75 App. Div. 602) in 176 New York, 607, and the ruling of this court in Lane v. Brooklyn Heights R. R. Co. (85 App. Div. 85). But in the case at bar the lad was not upon a crosswalk. The car had stopped at a crosswalk, and the lad had alighted from the rear of the car and had passed behind it. He was seeking to reach his master’s shop, which was twenty-live feet distant from the crosswalk. Even at the distance of ten feet, or a car’s length from the crosswalk, he could not. disregard all precautions, for at the very crosswalk itself his rights Were but equal, not paramount. While the learned counsel for the appellant cites many cases, he relies mainly upon Stevens v. Union Railway Co. (supra), and the cases cited by the court in its opinion therein. Stevens’ case. was decided by a divided court and was affirmed by the Court of Appeals without opinion by a vote of four to three (176 N. Y. 607). The Appellate Division in its opinion did not discuss the question of contributory negligence, but cited Pelletreau v. Metropolitan Street R. Co. (74 App. Div. 192) as authority upon the facts. But. in Petletreau’s case there is testimony that the plaintiff looked at the beginning of her walk, that she followed a companion who, preceding her by six feet, crossed without haste in safety, and that the plaintiff’s vision was obstructed by the car from which she had alighted.
Judgment reversed and new trial granted, costs to abide the event.